Barnard, P. J.
The relator is an honorably discharged veteran from the-Union army. He held the position of lamp clerk in the department of city works in the city of Brooklyn. There was no cause for his removal from his position, but the commissioner abolished the position upon economical grounds* *523and attached its duties to the position of assistant notice and complaint clerk. This clerk was an existing officer at the time of the change, and he has since performed the duties which were done by relator as well as those done by the notice and complaint clerk before the reorganization of the office. There is no claim that the commissioner did not act in good faith. Was there a removal of an officer without cause assigned, and without notice? The court of appeals, in Phillips v. Mayor, 88 N. Y. 245, held that the right to hold office during good behavior did not prevent the discharge of a clerk discharged without a hearing where the clerkship was abrogated. In the case of Langdon v. Mayor, 92 N. Y. 427, it was held that a clerk who held office during good behavior could be discharged without notice when the duties were so diminished that the services of the clerk were no longer needed. The claim is not well founded that the entire office, as reconstructed, should have been given to relator. If he was properly discharged because his office was not needed, he had no claim to be appointed to the office of complaint clerk. 27o reason is given other than the fact that the complaint clerk is not a veteran. The spirit of the act in respect to veterans (chapter 708, Laws 1887) does not require that if an office is abolished the incumbent, if a veteran, shall displace another officer who is not such. The order should be affirmed, with costs. All concur.